Carey                                                               



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-152-CV



LAWRENCE ANDREW CAREY,

	APPELLANT

vs.



TERRI RENEE MONTAGUE, FORMERLY TERRI RENEE CAREY,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 385,962, HONORABLE JERRY DELLANA, JUDGE PRESIDING

 



PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.


Before Justices Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:   December 22, 1993
Do Not Publish